Citation Nr: 1131433	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  
In August 2010, the Board of Veterans' Appeals (Board) remanded the issues of entitlement to service connection for hearing loss in the right ear and entitlement to an initial compensable evaluation for hearing loss in the left ear to the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) for a VA audiological evaluation.  

A VA evaluation was obtained in September 2010 and associated with the claims file.  Consequently, there has been substantial compliance with the August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999)( (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives)). 

A May 2011 rating decision granted service connection for hearing loss in the right ear and assigned a noncompensable rating effective July 19, 2004.  The issue of service connection for hearing loss in the right ear is no longer part of the Veteran's appeal.


FINDINGS OF FACT

1.  All known and available medical records have been obtained; an attempt has been made to advise the Veteran under the facts and circumstances of this case as to the evidence which would substantiate his claim for an initial compensable rating for service-connected hearing loss in the left ear; and he has otherwise been assisted in the development of his claim.

2.  VA audiology evaluation in September 2010 revealed average pure tone thresholds at the relevant frequencies of 43.75 decibels in the left ear and 35 decibels in the right ear; speech discrimination scores were 96 percent in each ear.

3.  The Veteran's hearing loss in the left ear is manifested by Level I hearing acuity.
CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing loss in the left ear are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.





Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in October 2004, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  Service connection for hearing loss in the left ear was granted by rating decision in February 2005.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until an August 2010 letter, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case.

In accordance with the requirements of VCAA, the October 2004 and August 2010 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the letters.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a May 2011 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA hearing test was conducted in September 2010.

All available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran seeks a compensable evaluation for his service-connected hearing loss in the left ear.  He has contended that he has trouble hearing conversation, which has become worse over the years.

Because the results of audiological evaluations on file show results that translate to level I hearing in the left ear, the preponderance of the evidence is against the claim and the appeal will be denied.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.1 (2010).  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h) (2010).

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f) (2010).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2010).

The Veteran was granted service connection for hearing loss in the left ear by rating decision in February 2005 and assigned a noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective July 19, 2004.  He timely appealed the assigned rating.

Private uninterpreted audiograms dated in April 2000 and June 2003 show bilateral high frequency sensorineural hearing loss beginning at 3000 hertz (Hz), with pure tone threshold in the left ear from 50 to 60 decibels.  Speech recognition scores in the left ear were not clear.

A January 2005 VA audiological evaluation revealed that the Veteran's puretone thresholds for the left ear, in decibels, were: 10 at 1000 Hz, 20 at 2000 Hz, 65 at 3000 Hz, and 65 at 4000 Hz.  The puretone threshold average was 40.  Puretone thresholds for the right ear, in decibels, were: 5 at 1000 Hz, 20 at 2000 Hz, 50 at 3000 Hz, and 55 at 4000 Hz.  The puretone threshold average was 33.  Speech recognition was 94 percent in the left ear and 96 percent in the right ear per the Maryland CNC test.

VA treatment reports for June 2007 reveal that the Veteran was given an audiological evaluation.  There was a moderately severe to severe sensorineural hearing loss in the left ear beginning at 2000 hertz and a moderately severe sensorineural hearing loss in the right ear beginning at 3000 hertz.  Word recognition scores were 84 percent in the left ear and 90 percent in the right ear.  The Veteran was fitted for hearing aids in July 2007.

The Veteran noted in a September 2010 statement that hearing loss in his left ear had worsened since his original claim and reduced the quality of his daily life, especially his ability to hear normal conversations.

A September 2010 VA audiological evaluation revealed that the Veteran's puretone thresholds for the left ear, in decibels, were: 10 at 1000 Hz, 40 at 2000 Hz, 65 at 3000 Hz, and 60 at 4000 Hz.  The puretone threshold average was 43.75.  Puretone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 20 at 2000 Hz, 55 at 3000 Hz, and 55 at 4000 Hz.  The puretone threshold average was 35.  Speech recognition was 96 percent in each ear per the Maryland CNC test.  It was noted that the Veteran's disability had a significant effect on his occupation.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  Applying the above January 2005 and September 2010 audiological findings to the schedular criteria for rating hearing impairment, hearing impairment is Level I in the left ear.  The private audiological findings cannot be used because the evaluations are more than a year prior to the effective date of service connection and because the speech recognition scores for the left ear cannot be determined.  

With the VA evaluation results as noted above, application of Table VI and Table VII warrant a noncompensable evaluation when hearing impairment translates to Level I in each ear.  The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in this case.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  Although the Veteran has complained that his hearing loss makes it difficult for him to hear conversation, he has been fitted for hearing aids, and the results of a recent VA audiological evaluation show average pure tone thresholds at the relevant frequencies in the left ear that translate to the lowest level of hearing loss, which is supported by the 96 percent discrimination score.  

As noted above, the Veteran was recently granted service connection for hearing loss in the right ear and assigned a noncompensable rating; the rating for the right ear has not been appealed.  Although the issue currently before the Board involves rating hearing loss only in the left ear, based on the VA audiological results noted above, the assigned rating for bilateral hearing loss would not be changed under the rating schedule.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his hearing symptoms, such as difficulty hearing in his left ear.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, VA audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above.  

Referral for consideration of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  Although there is evidence that the Veteran's hearing affects his occupation, the audiological results noted above are not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Consequently, the evidence does not indicate that an extra-schedular rating is appropriate.

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial compensable disability rating for hearing loss in the left ear is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


